

Exhibit 10.4
 


 
COMFORCE CORPORATION
 
SECOND RESTATED DEFERRED VACATION PLAN
 
AS CONTINUED IN EFFECT PURSUANT TO THE RESOLUTIONS ADOPTED BY THE COMPANY’S
STOCK OPTION AND COMPENSATION COMMITTEE AND BOARD OF DIRECTORS EFFECTIVE AS OF
MARCH 31, 2008
 
1.           Purpose of Plan
 
The purpose of the Deferred Vacation Plan (the “Plan”) is to compensate certain
officers and key management employees (“Employees”) who render services to
COMFORCE Corporation, a Delaware corporation (“COMFORCE”), and/or any of its
subsidiaries that are 50% or more owned by it (collectively, together with
COMFORCE, the “Company”), and who, for business reasons, have had to forgo all
or part of a vacation (“Forgone Vacation”) otherwise due.
 
2.
Administration

 
 
The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company.  Subject to the provisions of the
plan, the Committee shall have exclusive power to select the Employees to
participate in the Plan (“Participant”) and the time or times when such
participation will take place.  The authority granted to the Committee by the
preceding sentence will be exercised based upon recommendations received from
the management of the Company.

 
 
The Committee shall have authority to interpret the Plan, to adopt and revise
rules and regulations relating to the Plan, to determine the conditions subject
to which amounts shall be accrued or paid and to make determinations which it
believes necessary or advisable for the administration of the
Plan.  Determinations by the Committee shall be made by majority vote and shall
be final and binding on all parties with respect to all matters relating to the
Plan.

 
3.
Earnings of Credits

 
 
(a)
Participants shall earn one (1) deferred credit (“Deferred Credit”) for each
full day of a Foregone Vacation in excess of 10 days in each year that the Plan
is in effect as to any Participant, which in no event shall exceed 10 days in
any [full] calendar year.

 
 
(b)
Participants may, in the discretion of the Committee, be granted one or more
Deferred Credits for some Forgone Vacations that occurred before the Plan was
adopted or before the date that the Plan is in effect as to such Participant
(the “Commencement Date”).  In such case, the Committee will advise each
Participant of the amount of Deferred Credits deemed earned and the value
thereof (which likewise is determined at the discretion of the Committee) not
later than the Participant’s Commencement Date.  Deferred Credits granted under
this

 

 

--------------------------------------------------------------------------------

 

section 3(b) shall be credited to the Participant on the Participant’s
Commencement Date.
 
 
(c)
Except for Deferred Credits noted in section 3(b) above, the value of a Deferred
Credit shall be 20% of the Participant's weekly salary at the time of the
Forgone Vacation.

 
 
(d)
The Deferred Credits shall earn simple interest at the rate of 5% per annum from
the date credited to the Participant through the earlier of the “Employment
Termination Date” (as defined herein) and the date of a “Change of Control” (as
defined herein) (the “Termination Date”).  The Deferred Credits and the accrued
interest thereon shall be called the “Total Deferred Credit.”

 
 
(e)
Other than Deferred Credits granted and credited under section 3(b) on the
Commencement Date, Deferred Credits are credited as of January 1 of each
calendar year following the year in which Deferred Credits are earned under
section 3(a).  As of the beginning of each year following the adoption of the
Plan, each Participant will be informed of the value of his or her Total
Deferred Credit.

 
 
(f)
“Employment Termination Date” means the date of the Participant’s separation
from service, as defined in regulations promulgated under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), except that a separation
from service will occur when a Participant’s level of services drops to 49% or
less of the average level of services provided by the Participant over the
immediately preceding 36-month period (or if providing services for less than 36
months, such lesser period).  If a Participant’s status changes from an Employee
to an independent contractor, the determination of the Employment Termination
Date will not take into account the services provided as an independent
contractor unless required by regulations promulgated under Section 409A of the
Code.

 
 
(g)
A “Change of Control” means a change in ownership or effective control of
COMFORCE, or in the ownership of a substantial portion of the assets of
COMFORCE, as provided in regulations promulgated under Section 409A of the Code.

 
4.
Payment of Deferred Credit

 
(a)
Subject to the provisions of Sections 4(b) and (c),

 
 
(i)
in the case of any Participant who is not a Specified Employee (as defined
herein) on the Employment Termination Date, payments of the Total Deferred
Credit shall begin on the first day of the calendar quarter next following the
Employment Termination Date, and will continue on the first day of each
succeeding eleven calendar quarters until the Total Deferred Credit has been
paid (each a "Payment Date"); and

 
 
(ii)
in the case of any Participant who is a Specified Employee on the Employment
Termination Date, payments of the Total Deferred Credit

 

 
2

--------------------------------------------------------------------------------

 

shall begin on the first day of the calendar quarter that begins at least six(6)
months following the Employment Termination Date, and will continue on the first
day of each succeeding eleven calendar quarters until the Total Deferred Credit
has been paid (each a "Payment Date").
 
 
The term “Specified Employee” shall have the meaning ascribed to such term under
Section 409A(a)(2)(B)(i) of the Code and regulations promulgated thereunder or
as set forth in any resolution adopted by the Company from time to time in
accordance with such sections of the Code and the regulations promulgated
thereunder.

 
 
The amount of each quarterly payment shall be determined by dividing the Total
Deferred Credit, determined on the Employment Termination Date, by twelve and
then, at each Payment Date, adding interest to the quotient at the rate of 5%
per annum from the Employment Termination Date to the Payment Date.

 
(b)
If a Change of Control shall occur prior to the Employment Termination Date, the
Company shall make a lump sum cash payment to the Participant within 30 days
after the date of the Change of Control in an amount equal to the Total Deferred
Credit as of the date of the Change of Control.

 
(c)
If a Change of Control shall occur following the Employment Termination Date but
prior to the final Payment Date,

 
 
(i)
in the case of a Participant who is not a Specified Employee, the Company shall
make a lump sum cash payment to the Participant within 30 days after the date of
the Change of Control in an amount equal to the balance of the Total Deferred
Credit (determined as of the Employment Termination Date) that remains unpaid
immediately prior to such payment; and

 
 
(ii)
in the case of a Participant who is a Specified Employee, the Company shall make
a lump sum cash payment to the Participant on the later of (A) the date that is
six (6) months following the Employment Termination Date or (B) within 30 days
after the date of the Change of Control, in an amount equal to the balance of
the Total Deferred Credit (determined as of the Employment Termination Date)
that remains unpaid immediately prior to such payment.

 
(d)
If the Participant is not alive at any Payment Date the amounts payable shall be
paid instead to the spouse of the Participant or if none, to the Participant's
estate.

 
5.
Claims Procedure

 
 
In the event that a Participant (or the beneficiary of a Participant)
("Claimant") does not receive any Plan benefit that is claimed, such person
shall be entitled to consideration and review as provided herein.  Such
consideration and review shall be conducted in a manner designed to comply with
section 503 of the Employee Retirement Income Security Act of 1974.

 

 
3

--------------------------------------------------------------------------------

 

 
Upon receipt of any written claim for benefits, the Committee shall be notified
and shall give due consideration to the claim presented.  If the claim is denied
to any extent by the Committee, the Committee shall furnish the Claimant with a
written notice setting forth (in a manner calculated to be understood by the
Claimant):

 
 
(a)
the specific reason or reasons for denial of the claim;

 
 
(b)
a specific reference to the Plan provisions on which the denial is based;

 
 
(c)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
 
(d)
an explanation of the provisions of this section.

 
A Claimant, who has a claim denied, may appeal to the Committee for
reconsideration of that claim.  A request for reconsideration under this section
must be filed by written notice within sixty (60) days after receipt by the
Claimant of the notice of denial.
 
Upon receipt of an appeal, the Committee shall promptly take action to give due
consideration to the appeal.  Such consideration may include a hearing of the
parties involved, if the Committee feels such a hearing is necessary.  In
preparing for this appeal, the Claimant shall be given the right to review
pertinent documents and the right to submit in writing a statement of issues and
comments.  After consideration of the merits of the appeal, the Committee shall
issue a written decision, which shall be binding on all parties.  The decision
shall be written in a manner calculated to be understood by the Claimant and
shall specifically state its reasons and pertinent Plan provisions on which it
relies.  The Committee's decision shall be issued within sixty (60) days after
the appeal is filed, except that if a hearing is held, the decision may be
issued within one hundred twenty (120) days after the appeal is filed.
 
The Committee may designate one or more of its members or any other person of
its choosing to make any determination otherwise required under this section.
 
6.
Benefits Subject to Company Creditors

 
 
All amounts due Employees under the Plan constitute a liability to the Company.

 
 
The Company may, although it is not required to, segregate any funds for the
purposes of this Plan but, in the event of such segregation, such amounts will
remain part of the Company’s general assets and will be subject to the claims of
the Company’s general creditors.

 
7.
Withholding

 
 
The Company or employer shall deduct from all payments under the Plan federal,
state and local income and employment taxes, as required by applicable
law.  Amounts deferred will be taken into account for purposes of any tax or
withholding obligation

 

 
4

--------------------------------------------------------------------------------

 

under the Federal Insurance Contributions Act and Federal Unemployment Tax Act,
not in the year distributed, but at the later of the year the services are
performed or the year in which the rights to the amounts are no longer subject
to a substantial risk of forfeiture, as required by Sections 3121(v)(2) and
3306(r)(2) of the Code and the regulations thereunder.  Amounts required to be
withheld pursuant to Sections 3121(v)(2) and 3306(r)(2) of the Code generally
shall be withheld out of other current wages paid by the employer, but,
alternatively, may be paid by the Participant’s delivery of cash or a check
satisfactory to the Committee.
 
8.
Vesting

 
 
Subject to the provisions of this agreement, the Employee shall be fully vested
in his or her Total Deferred Credit except that he shall forfeit all such
amounts in the event that his termination of employment was caused by or results
from (i) the Employee having been convicted of a felony, a crime of moral
turpitude, or any crime involving the Company (other than pursuant to actions
taken at the direction of or with approval of the Board of Directors of the
Company); or (ii) a determination by the Board of Directors of the Company that
the Employee was engaged in fraud, misappropriation or embezzlement.

 
9.
Miscellaneous Provisions

 
 
(a)
No Employee shall have any claim or right to become a participant under the
Plan.

 
 
(b)
Neither the Plan nor any action taken hereunder shall be construed as giving any
Employee any right to be retained in the employ of the Company.

 
 
(c)
Except when otherwise required by the context, any masculine terminology in this
document shall include the feminine and any singular terminology shall include
the plural.

 
 
(d)
The right of any Employee (or beneficiary of an Employee) to any benefit or to
any payment hereunder shall not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind.

 
 
(e)
The provisions of this Plan shall be construed, administered, and enforced in
accordance with the laws of the State of New York, other than its laws
respecting choice of law, to the extent not pre-empted by federal law.

 
 
(f)
If an Employee (or beneficiary of an Employee) entitled to receive any benefits
hereunder is determined by the Committee to be legally incapable of giving valid
receipt and discharge for such benefits, the benefits may be paid to the duly
appointed personal representative of such person.

 
10.           Amendment of the Plan
 
The Board of Directors of the Company may alter or amend the Plan from time to
time and at any time or terminate the Plan at any time. No amendment to the Plan
or its
 

 
5

--------------------------------------------------------------------------------

 

termination may alter, impair or reduce the Total Deferred Credit accrued for
any Participant up to the time of such amend termination, nor will any amendment
or plan termination allow payments to be made in a manner so as to be an
impermissible acceleration under Section 409A of the Code.
 


 

 
6

--------------------------------------------------------------------------------

 

Form of Grant Letter
 
Dear _______________________:
 
You have been hereby chosen to participate in the Comforce Corporation Restated
Deferred Vacation Plan (the “Plan”), a copy of which is attached to this letter.
 
Please note that: Commencement Date shall be______________________________.
 
You will earn a Deferred Credit for each full day of a Foregone Vacation in
excess of 10 days in each year that you are under the Plan, all subject to the
terms of the Plan.
 
If the above is acceptable to you, please sign one copy of this letter and
return it to us.
 


 

 
Very truly yours,
     
COMFORCE Corporation
       
By
 
The above is acceptable to me:
               



 
 
 
7